Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00357-CV

                   LOWE’S HOME CENTERS, L.L.C. and Hino Gas Sales, Inc.,
                                    Appellants

                                                   v.

Mirna TREVINO, as Next Friend to S.T. and M.T., minors; Blanca Moreno, Individually and as
 Next Friend to R.L. and S.L., minors, and on Behalf of the Estate of Genesis Moreno De Leos;
Olivia Pulido, Individually and on behalf of the Estate of Juan Ramon de Leos; Maria Angelica
                       Palacios Obregon; and Salvador Torres Morales,
                                           Appellees

                      From the 229th Judicial District Court, Starr County, Texas
                                      Trial Court No. DC-16-10
                             Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 13, 2016

DISMISSED

           Appellants have filed a joint motion to dismiss this appeal. We grant the motion and order

the appeal dismissed. See TEX. R. APP. P. 42.1(a). In the absence of an agreement of the parties

regarding costs, we tax costs against appellants. See id. R. 42.1(d).

                                                    PER CURIAM